 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KATHERINE PONTIUS EBEL,

                               Plaintiff,                          Case No. 20-CV-7483

               -against-
                                                          STIPULATED CONFIDENTIALITY
G/O MEDIA INC., ONION, INC., GREAT HILL                   AGREEMENT AND PROTECTIVE
PARTNERS, LP, and JAMES SPANFELLER,                                 ORDER
individually,

                               Defendants.


                 IT IS HEREBY STIPULATED AND AGREED by and between counsel for

  Plaintiff Katherine Pontius Ebel (“Plaintiff”) and counsel for G/O Media Inc., Onion Inc. and

  James Spanfeller (collectively “Defendants”), that the following provisions will govern the

  production and use of Confidential Information in this action:

                 1.        Counsel for any party may designate any document, information contained

  in a document, information revealed in an interrogatory response or information revealed during a

  deposition as confidential if counsel determines, in good faith, that such designation is necessary

  to protect the interests of the client. Information and documents designated by a party as

  confidential will be stamped “CONFIDENTIAL.” “Confidential” information or documents may

  be referred to collectively as “Confidential Information.”

                 2.        Unless ordered by the Court, or otherwise provided for herein, the

  Confidential Information disclosed will be held and used by the person receiving such information

  solely for use in connection with the above-captioned action.
                3.     In the event a party challenges another party’s confidential designation,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

relevant or admissible. Each party specifically reserves the right to object to the use or admissibility

of all Confidential Information disclosed, in accordance with applicable law and Court rules.

                4.     Information or documents designated as “confidential” shall not be

disclosed to any person, except:

                        a.      The requesting party and counsel, including in-house counsel;

                        b.      Employees of such counsel assigned to and necessary to assist in the

litigation;

                        c.      Consultants or experts assisting in the prosecution or defense of the

matter, to the extent deemed necessary by counsel;

                        d.      Any person from whom testimony is taken or is to be taken in these

actions, except that such a person may only be shown that Confidential Information during and in

preparation for his/her testimony and may not retain the Confidential Information; and

                        e.      The Court (including any clerk, stenographer, or other person

having access to any Confidential Information by virtue of his or her position with the Court) or

the jury at trial or as exhibits to motions.

                5.      Prior to disclosing or displaying the Confidential Information to any person,

except for those identified in 4 (e) above, counsel shall:

                        a.      inform the person of the confidential nature of the information or

documents; and



                                                 -2-
                       b.     inform the person that this Court has enjoined the use of the

information or documents by him/her for any purpose other than this litigation and has enjoined

the disclosure of that information or documents to any other person.

               6.     The Confidential Information may be displayed to and discussed with the

persons identified in Paragraphs 4(c) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the

form attached hereto as Exhibit “A.” In the event such person refuses to sign an agreement in the

form attached as Exhibit “A,” the party desiring to disclose the Confidential Information may seek

appropriate relief from the Court.

               7.     The disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or information

as Confidential Information provided that the material is designated pursuant to the procedures set

forth herein no later than five (5) days after the document or information’s production. If so

designated, the document or information shall thenceforth be treated as Confidential Information

subject to all the terms of this Stipulation and Order.

               8.     All information subject to confidential treatment in accordance with the

terms of this Stipulation and Order that is filed with the Court, and any pleadings, motions or other

papers filed with the Court disclosing any Confidential Information, may be filed under seal to the

extent permitted by law (including without limitation any applicable rules of court) and kept under

seal until further order of the Court. Any request or motion requiring that specific Confidential

Information be filed under seal shall be made to the Court by the producing party of such

Confidential Information. To the extent the Court requires any further act by the parties as a

precondition to the filing of documents under seal (beyond the submission of this Stipulation and



                                                -3-
Order Regarding Confidential Information), it shall be the obligation of the producing party of the

documents to be filed with the Court to satisfy any such precondition. Where possible, only

confidential portions of filings with the Court shall be filed under seal.

               9.      At the conclusion of litigation, the Confidential Information and any copies

thereof shall be promptly (and in no event later than thirty (30) days after entry of final judgment

no longer subject to further appeal) returned to the producing party or certified as destroyed, except

that the parties’ counsel shall be permitted to retain their working files on the condition that those

files will remain confidential.

               The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order. This Order may be

enforced by either party and any violation may result in the imposition of sanctions by the Court.

 CRUMILLER P.C.                                       JACKSON LEWIS P.C.
 16 Court Street, Suite 2500                          666 Third Avenue, 29th Floor
 Brooklyn, New York 11241                             New York, New York 10017
 (212) 390-8480                                       (212) 545-4000

 By:      __s/ Julia Elmaleh-Sachs___                 By:     s/ Wendy J. Mellk _________
         Julia Elmaleh-Sachs                                  Wendy J. Mellk
         Arastu K. Chaudhury                                  Catherine R. Tucciarello


 ATTORNEYS FOR PLAINTIFF                              ATTORNEY FOR DEFENDANTS

 Dated: June 2, 2021                                  Dated: June 2, 2021

SO ORDERED.

Dated:

 -XQH
______________________                            
                                               _________________________________
                                                 HON. PAUL A. ENGELMAYER

                                                -4-
                                             EXHIBIT “A”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KATHERINE PONTIUS EBEL,

                               Plaintiff,                         Case No. 20-CV-7483

               -against-

G/O MEDIA INC., ONION, INC., GREAT HILL
PARTNERS, LP, and JAMES SPANFELLER,
individually,

                               Defendants.


                 I have been informed by counsel that certain documents or information to be

  disclosed to me in connection with the matter entitled Katherine Pontius Ebel v. G/O Media, et al.

  have been designated as confidential.       I have been informed that any such documents or

  information labeled “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE

  ORDER” are confidential by Order of the Court. I hereby agree that I will not disclose any

  information contained in such documents to any other person. I further agree not to use any such

  information for any purpose other than this litigation.



  ______________________________________DATED:


  Signed in the presence of:

  ______________________________________ (Attorney)




                                                  -5-
